IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-20145
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

ARTURO OROZCO-MOTA, also known as Sergio Orozco-Mota, also
known as Arturo Lopez-Gonzalez,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-99-CR-236-1
                      --------------------
                        December 14, 2000

Before DAVIS, STEWART, and PARKER, Circuit Judges.

PER CURIAM:*

     Arturo Orozco-Mota appeals his guilty-plea conviction for

re-entering the United States illegally after deportation in

violation of 8 U.S.C. § 1326.   He also appeals from his sentence

which was enhanced pursuant to U.S.S.G. § 2L1.2(b)(1)(A).    He

argues that in view of the Supreme Court’s recent decision in

Apprendi v. New Jersey, 120 S. Ct. 2348, 2362-63 (2000), his

sentence should be vacated because it exceeds the two-year

statutory maximum sentence for a violation of 8 U.S.C. § 1326(a).


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-20145
                                -2-

Orozco-Mota also argues that the felony conviction that resulted

in his increased sentence under 8 U.S.C. § 1326(b)(2) was an

element of the offense that should have been charged in his

indictment.   Orozco-Mota acknowledges that his argument is

foreclosed by Almendarez-Torres v. United States, 523 U.S. 224,

235 (1998), and states that he is raising the issue to preserve

it for possible Supreme Court review.     Although the Supreme Court

noted that Almendarez-Torres may have been incorrectly decided,

the Supreme Court did not expressly overrule it in Apprendi.

Apprendi, 120 S. Ct. at 2362 & n.15.    Orozco-Mota’s argument is

foreclosed by Almendarez-Torres.

     AFFIRMED.